             Case 1:14-cv-07694-LJL-JLC Document 137 Filed 12/14/18 Page 1 of 5

                              KASOWITZ BENSON TORRES                          LLP


                                               1633 BROADWAY                                ATLANTA
                                                                                           HOUSTON
                                          NEW YORK, NEW YORK 10019                       LOS ANGELES
      MARK P. RESSLER                                                                        MIAMI
                                                 (212) 506-1700
DIRECT DIAL: (212) 506-1752                                                                 NEWARK
  MRESSLER@KASOWITZ.COM                       FAX: (212) 506-1800                       SAN FRANCISCO
                                                                                        SILICON VALLEY
                                                                                        WASHINGTON DC




                                                                  December 14, 2018

     BY ECF

     Honorable James L. Cott
     United States Magistrate Judge
     United States District Court
     Southern District of New York
     500 Pearl Street, Room 21-D
     New York, NY 10007

              Re:     King, et al. v. Wang et al., Case No. 1:14-cv-07694-JFK-JLC;
                      Wang, et. al. v. King, et. al., Case No. 1:18-cv-08948-JFK-JLC

     Dear Magistrate Judge Cott:

             As Your Honor knows, since being engaged by Defendants in this case we have been
     concerned about Mr. Israel’s conduct, which, as noted in our prior letters, is outside the norms of
     acceptable practice, even for a contentious litigation. For Mr. Israel, every discovery dispute is
     an occasion to make false allegations about our firm and our clients’ ethics and integrity. Mr.
     Israel’s December 12 letter is but the latest example in a record that is already littered with his
     false and over-the-top accusations. We stand fully behind the concerns we raised in our
     December 4 letter, and Mr. Israel’s December 12 letter fully justifies our concerns. We will not
     respond to all of the false allegations in Mr. Israel’s introductory remarks, but must at least
     address the following.

             First, Mr. Israel’s assertion that Andrew Wang is “currently facing jail time” is
     outrageous. Mr. Wang has not been charged with a crime and is not facing jail time. Mr. Wang
     is one of world’s preeminent experts on classical Chinese art, and is a father, husband, and
     respected member of the community. Mr. Israel’s false allegation against Mr. Wang is of a piece
     with his September 30, 2018 email to the Kamerman firm, in which he referred to Defendants as
     “dyed in the wool scoundrels who should be incarcerated.” Such language is outside the bounds
     of appropriate litigation discourse.

            Second, Mr. Israel’s accusation that Mr. Wang “physically stole millions of dollars’
     worth of classical Chinese paintings” while a fiduciary of the C.C. Wang Estate (the “Estate”) is
     likewise false. Mr. Wang sold those paintings for the Estate’s benefit, at the direction, and with
       Case 1:14-cv-07694-LJL-JLC Document 137 Filed 12/14/18 Page 2 of 5

KASOWITZ BENSON TORRES                                LLP
Honorable James L. Cott
December 14, 2018
Page 2
the approval, of the Public Administrator of the State of New York. In fact, the allegedly
“physically stolen” artworks sold at prices higher than their Sotheby’s-appraised values. We also
note that Plaintiff Yien-Koo King is currently subject to a petition to remove her as preliminary
co-executor of the Estate for, among other things, her sale of over $30 million in classical
Chinese paintings in violation of a restraining order issued by the Surrogate’s Court.

       Third, Mr. Israel’s statement that Judge Keenan asked me “to be more civil” is also false.
Judge Keenan told me he did not want to receive lengthy discovery letters from either lawyer
that make accusations.

       Fourth, Mr. Israel’s email to Mr. Cohen speaks for itself. It includes the following
language concerning, among other things, Mr. Cohen’s religious beliefs:

               “And since I know you aren’t so ignorant as to believe that your
               clients are other than dyed in the wool scoundrels who should be
               incarcerated, my conclusion is that you are torturing my aged clients
               for either of two reasons: unbridled greed or sadism, neither of
               which comport with the spiritual precepts that you purport to need
               to observe (and claim as the partial basis for your delay). So let’s
               be candid. Is it greed or sadism that causes you to play these
               games?”

As officers of the Court, we believe we have an obligation to bring such a bizarre and
unsettling piece of correspondence to the Court’s attention. This kind of personal attack
has no place in this or any other court.

        Fifth, Mr. Israel’s accusation that my firm interfered with subpoenas is false, and we
stand by all actions we have taken in this case. I am a senior partner at my firm and a former
federal prosecutor, and I have litigated countless cases before this and other courts around the
country. I decided to bring our concerns to the Court’s attention because I have never before
seen an attorney engage in these kinds of incessantly accusatory rants. They need to stop.

Discovery Issues

        Below we address Mr. Israel’s false accusations about the state of discovery. As a
threshold matter, Your Honor’s December 5, 2018 Order adjourned the previously scheduled
discovery conference to allow time for the parties to meet and confer regarding the issues raised
in Mr. Israel’s prior letters to the Court. Mr. Israel’s December 12 letter regurgitates many of
those same issues. Based on Your Honor’s Order, we expected that Mr. Israel would at least
attempt to engage with us to try to work these matters out. Instead, after a single meet-and-
confer call (on December 7) and a December 10 email in which counsel, pursuant to our repeated
requests, set forth his issues – to which we were in the process of responding – Mr. Israel
submitted his December 12 Letter. His request for a conference is premature because, in
addition to disregarding Your Honor’s instruction from last week, Plaintiff has failed to satisfy
       Case 1:14-cv-07694-LJL-JLC Document 137 Filed 12/14/18 Page 3 of 5

KASOWITZ BENSON TORRES                                 LLP
Honorable James L. Cott
December 14, 2018
Page 3
her meet-and-confer obligations required by Your Honor’s Individual Practices. In any event, as
we explain, the issues raised in counsel’s letter do not require a conference with the Court.

          i.   Alleged Deficiencies in Interrogatory Responses

        As we would have disclosed during the meet-and-confer process, we have identified one
additional account to which Andrew Wang is a signatory; we of course will provide that
information to Plaintiff. Further, as we previously informed Plaintiff, we will supplement S.K.
Wang’s interrogatory responses with the requested information. As we also would have shared
during the meet-and-confer process, pursuant to Your Honor’s December 5 Order, we will
disclose the location where Defendants currently store artworks listed on the Alan Appel
inventory. We note, however, that Defendants have concerns as to whether Plaintiff will
maintain the confidentiality of this information, and her failure to do so could place the security
of the artwork at risk.

       We of course disagree with Mr. Israel’s false accusation that “Defendants are hiding
corporate entities, accounts, paintings, and assets, all of which provide proof of their self-dealing,
by lying in their discovery responses.” This is mere rhetoric and provides no basis for additional
discovery.

         ii.   Alleged Deficiencies in Document Demand Responses

        As to Plaintiff’s false allegations of deficiencies in Defendants’ document productions,
Defendants have produced thousands of pages of documents in response to Plaintiff’s specific
requests, including materials directly responsive to Plaintiff’s requests for documentation
concerning specific real estate transactions and other financial information. With respect to the
real estate transactions, Defendants have produced documents sufficient for Plaintiff to identify
the accounts from which funds used in the identified transactions originated and/or were
deposited. As to what counsel previously described as the “multi-million” dollar properties that
Andrew Wang was able to “suddenly” purchase, the documentation produced establishes that
such purchases were made with resources originating with Mr. Wang’s wife, Ms. Luo Rong.
Any assertion that Ms. Rong’s acquisition of wealth was “sudden” or unusual is false, and the
documentation produced disproves the suggestion of inexplicable purchases.

        The “sudden inexplicable wealth” theory that Plaintiff advanced before this Court to
justify a fishing expedition into Defendants’ financial affairs is baseless. In fact, Mr. Israel
advanced the opposite theory regarding the Wang family’s wealth in arguments he made in the
Surrogate’s Court. On April 18, 2017, Mr. Israel argued that S.K. Wang’s purported grudge
against Plaintiff, his sister, was unwarranted because S.K. Wang is a rich man, stating: “S.K.
received lots from his father. His father made it up to him [for S.K.’s] being held back in China.
He’s received apartments, he’s a multimillionaire now by the large gifts of C.C. Wang.” The
“sudden wealth” theory has no basis in fact, and there is no reason why Plaintiff should be
entitled to further discovery into Defendants’ financial affairs.
       Case 1:14-cv-07694-LJL-JLC Document 137 Filed 12/14/18 Page 4 of 5

KASOWITZ BENSON TORRES                                LLP
Honorable James L. Cott
December 14, 2018
Page 4
       Defendants maintain their objection to producing documents concerning the Jie Wang
Irrevocable Trust, of which Andrew Wang is the trustee. Jie Wang (who has no relation to
Defendants) is a family friend of the Wangs, and neither Andrew Wang nor any members of his
family are beneficiaries of the trust. There is no allegation of a connection between Ms. Jie
Wang and the conduct alleged in the Complaint, and there is no basis for discovery into Ms. Jie
Wang’s affairs. As to the formation documentation for the S.K. Wang Irrevocable Trust,
Defendants will produce them – a point we would have disclosed on a meet-and-confer call.

        Defendants maintain their objection to producing “all documentation” concerning all
corporate entities in which they were officers and shareholders since 2003. At the parties’
October 23, 2018 discovery conference, Your Honor instructed Plaintiff to narrow her demand
concerning corporate entities and re-serve the request. (Tr. 60:5-13.) Plaintiff failed to do so.
As You Honor observed, the request is overbroad as written, and Defendants stand by their
original objection. Plaintiff’s conclusory assertion that some relevant evidence may exist is
speculation and is not the proper target of discovery. See, e.g., Collens v. City of New York, 222
F.R.D. 249, 253 (S.D.N.Y. 2004) (“[C]ourts should not grant discovery requests based on pure
speculation that amount to nothing more than a ‘fishing expedition’ into actions or past
wrongdoing not related to the alleged claims or defenses.”).

        Defendants maintain their objection to producing documents concerning artworks that are
not set forth on the Appel Inventory of artworks owned by the Estate, or asserted to be owned by
the Estate. At the October 23 discovery conference, Your Honor directed that the artworks on
the Appel Inventory serve as the primary limit on the scope of discovery. Plaintiff’s productions
comport with that instruction, and Defendants offer no basis to reconsider the limitation the
Court imposed. Defendants’ purchases and sales of non-Estate art do not bear on whether
Defendants ever acquired or sold Estate artworks.

        iii.          Alleged “Interference” With Third-Party Subpoenas

        As to Mr. Israel’s false accusations of “interference” with the deposition of Ms. Lake-
Ewald, here is what actually occurred. On December 4, 2018, Plaintiff’s counsel served a notice
unilaterally scheduling the deposition of Ms. Lake-Ewald for December 13, 2018, without
consulting us or counsel for the Public Administrator as to dates. On December 7, 2018, we
wrote to the Israel firm to object to its unilateral scheduling of the deposition, and requested an
adjournment until after such time as document productions are completed in this action. That is
routine practice. We also informed Plaintiff’s counsel that Ms. Lake-Ewald, in a conversation
with us, objected to the date Mr. Israel had set, given that she has obligations to her own clients
in closing out the year. On December 7, Tim Savitsky from the Israel firm wrote that they would
be “willing to reschedule it upon your request” and told us to “pick any date the following
week.” On December 10, Mr. Savitsky wrote to inform us that Ms. Lake-Ewald is available on
December 19 and December 20, and that “[i]f you do not agree with either revised date, you are
always free to move to quash the subpoena.”
      Case 1:14-cv-07694-LJL-JLC Document 137 Filed 12/14/18 Page 5 of 5

KASOWITZ BENSON TORRES                               LLP
Honorable James L. Cott
December 14, 2018
Page 5
        Ms. Lake-Ewald is a critical third-party witness. She is an art expert and appraiser who
was hired by the Estate, under the guidance of the Public Administrator, to provide an
independent review of each sale of artwork by the Estate, i.e., by Andrew Wang, during the
period in which Andrew served as preliminary executor. In that role, Ms. Lake-Ewald approved
the very sales that Plaintiff alleges were “fraudulent,” reflect “serial criminal activit[y],” and
were “artificially low.”

        Now that Judge Keenan has extended the January 4, 2019 discovery cutoff date (to May
8, 2019), there is no reason why Ms. Lake-Ewald’s deposition needs to be held next week. Ms.
Lake-Ewald has advised us that she will be considerably inconvenienced if she is forced to sit for
a deposition in December, one of her busiest periods. While she did tell Plaintiff’s counsel that
she is “available” on December 19 and 20, she did not appreciate that, as the witness (and one
who is not represented by counsel), she can choose a date that is more convenient for her. In
addition, like Plaintiff, Defendants intend to take Ms. Lake-Ewald’s deposition. But we
obviously cannot prepare appropriately for Ms. Lake-Ewald’s deposition without Plaintiff’s
document production and responses to Defendants’ interrogatories. Plaintiff’s documents are
likely to include evidence of Plaintiff’s contemporaneous knowledge of the appraised values of
the artworks that Mr. Wang sold (and that Ms. Lake-Ewald ultimately approved) on behalf of the
Estate, Plaintiff’s communications with others concerning the appraised values of the artworks at
issue, and Plaintiff’s knowledge of art market conditions at the time of the sales at issue.

                                         *      *       *

        In closing, we believe that the conference with the Court that Plaintiff requests is
unnecessary. We request that the Court order an adjournment of Ms. Lake-Ewald’s deposition
until such time as Plaintiff produces documents and responds to interrogatories; all parties
(Plaintiff, Defendant, the witness, and the Public Administrator) have agreed on a mutually
convenient date; and the parties have agreed on an even split of the seven-hour time limit. We
have contacted Glenn Opell, counsel to the Public Administrator, and Mr. Opell has no objection
to adjourning Ms. Lake-Ewald’s deposition.


                                                            Respectfully submitted,

                                                            /s/ Mark P. Ressler

                                                            Mark P. Ressler


cc:    All counsel of record (by ECF)
